Citation Nr: 0309532	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  95-02 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for the 
residuals of a cervical spine injury, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel



INTRODUCTION

The veteran served on active duty from July 1983 to February 
1986.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The Board rendered a decision on this case in 
August 1996.  The veteran requested reconsideration of the 
Board's decision which was denied in September 1997.  The 
veteran appealed the August 1996 decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  In a December 1999 
Order and November 1999 Memorandum Decision, the Board's 
August 1996 decision was vacated and the case was remanded to 
the Board.  In August 2000, the Board remanded this case to 
the RO for further evidentiary development and adjudication.  
The case is again before the Board for consideration.

In January 2003, the veteran's attorney submitted additional 
evidence to the Board and indicated that the veteran was 
claiming to reopen the claim for service connection for a 
lumbar spine disability.  This matter is referred to the RO 
for appropriate action.


REMAND

The veteran's diagnoses include discogenic disease of the 
cervical spine.  The RO has included the bulging annuli C2-3 
and C3-4 in the list of non-service-connected disabilities in 
rating decisions, but included the rating criteria for 
Diagnostic Code 5293, intervertebral disc syndrome, in the 
August 2002 supplemental statement of the case (SSOC).  On 
September 23, 2002, while the veteran's claim was pending, 
new rating criteria for intervertebral disc syndrome became 
effective.  67 Fed.Reg. 54,345 (2002) (to be codified at 
38 C.F.R. Part 4).  The rating criteria most favorable to the 
veteran's claim should be applied.  See Karnas v. Derwinski, 
1 Vet.App. 308 (1991).  Since the RO has not address the new 
rating criteria, this case must be returned to the RO to 
initially consider these new criteria and to give the veteran 
notice of any decision made under these new criteria.  See 
Bernard v. Brown, 4 Vet.App. 384 (1993).

In a November 2002 letter, the veteran's attorney indicated 
that the veteran had been treated and examined at the VA 
clinic in Orlando, Florida, during the week of November 11, 
2002.  The attorney requested that records of this treatment 
be obtained.  Accordingly, this case will be returned to the 
RO to request treatment records from the VA clinic at 
Orlando, Florida.  

The August 2000 remand directed that the veteran receive a VA 
examination which was conducted in September 2000.  However, 
in an October 2002 letter, the veteran's attorney indicated 
that medical records were being gathered which showed that 
the veteran's condition had grown worse since the VA 
examination.  Since there is an assertion that the veteran's 
condition has worsened since the last examination, additional 
examination of the veteran is necessary.  Accordingly, this 
case will be returned to the RO for further examination of 
the veteran.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should request medical records 
related to treatment of the veteran's 
cervical spine from the VA Medical Center 
at West Palm Beach, Florida, from August 
2002 to the present.  If electronically 
generated records are not available to 
cover this entire time period, request 
copies of any pertinent hand written 
medical records.

2.  The RO should request medical records 
related to treatment of the veteran's 
cervical spine from the VA Clinic at 
Orlando, Florida, from October 2002 to 
the present.  

3.  Following receipt of the above 
requested materials, the RO should 
request that the veteran be scheduled for 
a VA examination of the cervical spine.  
All appropriate tests and studies should 
be conducted.  All pertinent 
symptomatology and findings should be 
reported including ranges of motion and 
an assessment of pain on motion and use.  
The examiner should indicate whether 
there is any pain and whether there is 
likely to be additional impairment caused 
by pain on use and during flare-ups, 
weakened movement, excess fatigability, 
incoordination, and impaired ability to 
execute skilled movements smoothly, as 
instructed in the Court's November 1999 
Memorandum Decision.  A neurologic 
assessment of the upper extremities 
should also be conducted to ascertain 
whether there is any neurologic 
impairment in the upper extremities due 
to the service-connected cervical spine 
disability.  The claims file should be 
made available to the examiner for 
review.   

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a SSOC and given the 
opportunity to respond thereto.  The SSOC 
should include the evidence received 
since the last SSOC, including that 
submitted directly to the Board, as well 
as the revised criteria of Diagnostic 
Code 5293, intervertebral disc syndrome, 
and a discussion of whether they are 
applicable to rating the service-
connected cervical spine disability.

The case should then be returned to the Board for further 
consideration, as appropriate.  The Board intimates no 
opinion as to the outcome of this case.  The veteran need 
take no action until so informed.  The purposes of this 
REMAND are to obtain additional evidence and to ensure 
compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


